Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s arguments filed on 08/04/2022.
Status of claims
Claims 1-25 are pending. Claims 1-5, 7-12 and 14-19 are allowed.
Terminal Disclaimer

The terminal disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent application No. 16/424,671 has been reviewed and are accepted. The terminal disclaimer has been recorded.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “a network interface which is configured to receive a sequence of blocks stored in a hash-linked chain of blocks on a distributed ledger from a blockchain peer node. Each block is provided in the sequence of blocks includes a reduced-step hash of block content from a previous block in the sequence. A processor is configured to perform approximate hash verification on the reduced-step hashes stored among the sequence of blocks, and determine whether the sequence of blocks is tampered with based on the approximate hash verification. The network interface is configured to transmit a request for the sequence of blocks in response to a crash at a failed blockchain peer node, to the blockchain peer node”; in combination with all the elements of each independent claim as presented by Applicant on 08/04/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491